Appeal from a decision of the Unemployment Insurance Appeal Board which held that respondent did not employ four or more persons for the statutory period (Labor Law, § 502, subds. 1, 3, If 3), and did not come within the act providing for unemployment insurance. Respondent operated a business building in the city of New York and regularly employed three persons. During -June, 1937, one of these employees was given a vacation for two weeks with pay, and a substitute was hired to take his place. The same treatment was accorded another employee during the month of July. The Board has held that under these circumstances the respondent did not employ four or more persons so as to come within the statute. Decision unanimously affirmed, without costs. Present — Hill, P. J., Crapser, Heffeman, Sehenck and Foster, JJ.